   8:19-cv-00118-LSC-MDN Doc # 38 Filed: 08/18/20 Page 1 of 1 - Page ID # 99




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

EMILY MORRISON, an Individual;

                      Plaintiff,                                      8:19CV118

        vs.                                                             ORDER

ALEGENT CREIGHTON CLINIC, d/b/a
CHI HEALTH CLINIC,

                      Defendant.


        The parties have settled the claims in this matter following a settlement conference held
with the undersigned magistrate judge on August 18, 2020. In accordance with the settlement
agreement read into the record,


        IT IS ORDERED:
        1. On or before October 19, 2020, the parties shall electronically file a joint stipulation
for dismissal (or other dispositive stipulation) and shall submit to the trial judge a draft order
which will fully dispose of the case;
        2. Absent compliance with this order, this case (including all counterclaims and the like)
may be dismissed without further notice; and
        3. The Clerk of Court shall terminate the pretrial and trial settings, and any hearings set
for this case.


        Dated this 18th day of August, 2020.
                                                     BY THE COURT:


                                                     s/Michael D. Nelson
                                                     United States Magistrate Judge
